737 So. 2d 1159 (1999)
Reginald HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-0806.
District Court of Appeal of Florida, Fourth District.
June 30, 1999.
Richard L. Jorandby, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ettie Feistmann, Assistant Attorney General, West Palm Beach, for appellee.
FARMER, J.
We agree with defendant that the trial court erred in sentencing him as a habitual felony offender. The record does not contain the certified copies of the out-of-state convictions purportedly relied on by the state to prove the requisite prior convictions. In fact, the record does not show that these documents were ever actually received in evidence. Moreover, the trial court failed to make specific findings of fact as to the basis for habitual felony offender sentencing. Because the basis for such sentencing is not easily discernible from this record, the absence of findings of fact is not harmless error. See Herrington v. State, 643 So. 2d 1078 (Fla. 1994), and Quarterman v. State, 670 So. 2d 1169 (Fla. 3d DCA 1996).
Accordingly, we reverse the sentence and remand for resentencing at which the trial court will again have discretion, if it be so advised, to sentence defendant as a habitual felony offender upon proper proof of the required convictions and findings of fact as provided by section 775.084(3)(d), Florida Statutes.
REVERSED.
DELL and POLEN, JJ., concur.